Citation Nr: 0315556	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk







INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.


REMAND

The veteran contends that he has been precluded from engaging 
in substantially gainful employment due to his service-
connected disabilities.  His service connected disabilities 
include: splayed feet with fracture of fifth toe of right 
foot with fracture of sesamoid bone of tibial aspect of left 
great toe assigned a 30 percent rating; for hallux valgus of 
the right foot assigned a 10 percent rating; hallux valgus of 
the left foot assigned a 10 percent rating for; hemorrhoids 
evaluated as noncompensable; high frequency hearing loss of 
left ear evaluated as noncompensable; residuals of laceration 
of right upper eyelid evaluated as noncompensable; cyst on 
face, recurrent, post operative evaluated as noncompensable; 
and hypersensitivity allergy and hay fever evaluated as 
noncompensable.

The RO determined that the combined rating for the veteran's 
service-connected disabilities was only 50 percent and that 
he failed to meet the schedular criteria for a total 
disability rating based on individual unemployability (TDIU) 
under 38 C.F.R. § 4.16(a).  However, rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  An assessment for extra-
schedular referral requires consideration of the veteran's 
service-connected disability, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.  Currently, the Board does not have 
jurisdiction to authorize an extra-schedular rating in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).   
However, the Board may determine that a particular case 
warrants referral to the Director of Compensation and Pension 
for extraschedular consideration under 38 C.F.R. § 3.321(b) 
and 38 C.F.R. § 4.16 (b).  

Here, the record contains evidence that the veteran can no 
longer work due to his feet condition.  Thus, the Board finds 
that the veteran has satisfied the requirements for referral 
for extra-schedular consideration under 38 C.F.R. § 4.16 (b).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Under VCAA, VA's duty to assist the 
veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.

Accordingly, this case is REMANDED for the following action:

	1.  The RO should obtain the veteran's VA 
medical records from Nashville, Tennessee 
VAMC after July 2002.  
		
	2.  After completion of 1 above, the 
veteran should be afforded a VA 
examination to determine the nature and 
extent of the veteran's service-connected 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should address whether the 
veteran's service-connected disabilities 
alone prevent his employability.  

	3.  After completion of 1 and 2 above, if 
the RO continues the denial of TDIU under 
38 C.F.R. § 4.16(a), the RO should refer 
the veteran's claim for entitlement to 
TDIU to the Director of the Compensation 
and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b) 
and 38 C.F.R. § 4.16(b).

4.   If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



